UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 26, 2012 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2544 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 5-Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 26, 2012 the Board of Directors of Old Line Bancshares, Inc. (the “Registrant”) and its wholly owned subsidiary, Old Line Bank, appointed Jeffrey A. Rivest as a member of the Board of Directors of the Registrant and Old Line Bank effective immediately.Mr. Rivest will be a member of the Asset and Liability and Governance/Nominating Committees of the Registrant and Old Line Bank, and will receive the same compensation as currently paid to our other Board members - $400 for each Board of Directors meeting, $300 for each attended meeting of the Asset and Liability and Governance/Nominating Committees, and a $2,000 quarterly retainer.The Board of Directors did not elect Mr. Rivest pursuant to any arrangements between Mr. Rivest and the Registrant, Old Line Bank or any other person.There are no significant transactions between Mr. Rivest and the Registrant or Old Line Bank. The press release announcing Mr. Rivest’s appointment is attached as exhibit 99.1 hereto. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: 99.1Press Release dated September 27, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:September 27, 2012 By:/s/Christine M. Rush Christine M. Rush, Chief Financial Officer
